Order entered May 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00432-CV

                         DALLAS COUNTY SCHOOLS, Appellant

                                              V.

                                  PAUL GREEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09857

                                          ORDER
          We GRANT appellee’s April 20, 2014 motion to reinstate. We REINSTATE this

appeal.

          We GRANT appellant’s May 2, 2014 motion to substitute counsel. We DIRECT the

Clerk of this Court to remove Meredith Prykryl Walker and Laura Rodriguez McLean with

Walsh, Anderson, Gallegos, Green and Trevino, P.C. as counsel for appellant and substitute P.

Michael Jung and Christine D. Roseveare with Strasburger & Price, L.L.P. in their place.


                                                     /s/   ADA BROWN
                                                           JUSTICE